EXHIBIT 99.4 Unaudited Pro Forma Condensed Combined Financial Statements On July 6, 2012, Aemetis, Inc. (“Aemetis”) completed its acquisition of Cilion, Inc. (“Cilion”) when a wholly owned subsidiary of Aemetis merged with and into Cilion, with Cilion surviving as a wholly owned subsidiary of Aemetis (the “Merger”).At the closing of the Merger, all of the outstanding shares of Cilion preferred stock were converted into the right to receive an aggregate of $16.5 million in cash (less certain expenses), 20 million shares of Aemetis common stock and an additional $5 million in cash payable as set forth in the Merger Agreement. All of the other issued and outstanding securities of Cilion were cancelled. The following unaudited pro forma condensed combined financial information and explanatory notes combine the historical financial statements of Aemetis and Cilion as of June 30, 2012 (as if the transaction occurred on June 30, 2012 with respect to the balance sheet information using currently available fair value information for Cilion), for the six months ended June 30, 2012 and for the year ended December 31, 2011 (as if the transaction occurred on January 1, 2011 with respect to statements of operations information). The following unaudited pro forma condensed financial information and explanatory notes also adjust the pro forma combined financial statements of Aemetis and Cilion as of June 30, 2012 (as if the transaction occurred on June 30, 2012 with respect to balance sheet information using currently available fair value information for Cilion), for the six months ended June 30, 2012 and for the year ended December 31, 2011 (as if the transaction occurred on January 1, 2011with respect to statements of operations information) to give effect to the Amended and Restated Note Purchase Agreement dated July 6, 2012 entered into with Third Eye Capital Corporation, as agent and the Lenders who are a party thereto (the “Lenders”), pursuant to which the Lenders extended new credit to Aemetis in the form of (i) senior secured term loans in an aggregate principal amount of $15 million that was used to fund a portion of the cash portion of the Merger; (ii) senior secured term loans in the principal amount of approximately $10 million to repay existing indebtedness; and (iii) senior secured revolving loans in an aggregate principal amount at any time outstanding not in excess of $18 million (the “Financing”).Certain assumptions have been made with respect to identifiable assets.As of the date of this filing, Aemetis has the appraisals necessary to arrive at the respective fair market values and has received these appraisals to allocate the purchase price. The unaudited pro forma condensed combined financial statements are provided for illustrative purposes only and are not intended to represent or be indicative of the consolidated results of operations or financial position of Aemetis that would have been recorded had the Merger and the Financing been completed as of the dates presented and should not be taken as representative of future results of operations or financial position of Aemetis. The unaudited pro forma condensed combined statements of operations do not include the following non-recurring items: (i) costs associated with the transactions which are not capitalized as part of the transactions: (ii) the elimination of Aemetis’ debt issuance costs; which are reflected as a contra liability on its balance sheet as of June 30, 2012; (iv) non-recurring charges or credits and the related tax effects which result directly from the Merger; (v) other financing activities not related to the Merger; and (vi) other one-time post-Merger costs . The unaudited pro forma condensed combined financial statements also do not reflect the impacts of any potential operational efficiencies, asset dispositions, cost savings or economies of scale that Aemetis may achieve with respect to the combined operations. Furthermore, certain reclassifications have been made to Cilion’s historical financial statements presented herein to conform to Aemetis’ historical presentation. The unaudited pro forma condensed combined financial statements have been derived from and should be read in conjunction with the historical consolidated financial statements and accompanying notes contained in the Aemetis Annual Report on Form 10-K and Quarterly Reports on Form 10-Q filed with the Securities and Exchange Commission (the “SEC”) on October 30, 2012. The unaudited pro forma condensed combined balance sheet and statements of operations include pro forma adjustments that are factually supportable and directly attributable to the transactions. In addition, with respect to the unaudited pro forma condensed combined statements of operations, the unaudited pro forma adjustments have been made only for items that are expected to have a continuing impact on the combined results. Unless otherwise indicated, all dollar amounts in this report are presented in thousands, except earnings per share. 1 Unaudited Pro Forma Condensed Combined Balance Sheet June 30, 2012 (in thousands) Historical Pro Forma Aemetis, Inc Cilion, Inc Adjustments Combined Assets Current assets: Cash and cash equivalents $ $ $ a $ Accounts receivable ) b Inventories - - Prepaid expenses 36 ) f Other current assets ) h Total current assets ) Property, plant and equipment, net d Goodwill and intangible assets - - Other assets d Total assets $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $
